Citation Nr: 1508050	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  05-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for morbid obesity.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for morbid obesity was previously before the Board in January 2006 when it was remanded for further development. Subsequently, in October 2008 the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2011 the Court affirmed the Board's decision.

Thereafter, the Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2012 the Federal Circuit granted the motion of the Secretary of Veterans Affairs (Secretary) to vacate the Court's decision and remand the case for additional development.

In February 2012, pursuant to the order of the Federal Circuit, the Court vacated the Board's decision regarding entitlement to service connection for morbid obesity and remanded the case for additional development.  The Board then remanded the matter for additional development in October 2012.  Also at that time, the Board recharacterized the Veteran's psychiatric claim as reflected on the title page of this decision, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that remand of the Veteran's morbid obesity claim is necessary.

On the Veteran's service entrance examination in June 1977, physical examination revealed a weight of 218 pounds, with both "heavy" and "obese" checked off on the examination report in question number 55.  It was recommended that he lose weight.  Thus, as indicated on the entrance examination, obesity was noted on entrance.  

Throughout service, he continued to struggle with his weight and either participated in or was recommended to participate in weight control, nutrition, or remedial exercise programs on various occasions.  At discharge from service, the Veteran weighed 289 pounds and "obese" was checked off in question number 55 on his separation examination.  As of a January 27, 2014 VA treatment report, the Veteran was noted to weigh 742 pounds.

In a December 2013 opinion, a VA examiner opined that the Veteran's condition currently diagnosed as morbid obesity existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  However, the examiner did not elaborate on his conclusions.  Thus, remand is necessary for an addendum opinion.

Additionally, as the Veteran has alleged that his psychiatric disability is related      to his morbid obesity, that claim is inextricably intertwined with the service connection claim being remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Finally, on remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his morbid obesity or psychiatric disorder.  After securing the necessary release, the AOJ should obtain   any records which are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating since 2011.  If any requested records are not available, the Veteran should be notified of such.

2.  After the foregoing development is completed to the extent possible, send the Veteran's claims file to a VA endocrinologist to obtain an opinion concerning the Veteran's morbid obesity.  The claims file must be reviewed by the specialist.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the endocrinologist should respond to the following:

a.  Is the Veteran's obesity a disease?  Please explain why or why not.

b.  Assuming for the sake of argument that the Veteran's obesity is a disease, please provide an opinion as to whether the increase in the Veteran's pre-existing obesity during service was clearly the result of the normal progress of the disease.  Please explain the reasoning for the opinion. 

c.  If it is concluded that the pre-existing obesity was permanently worsened beyond the normal progression of the disease (aggravated), is the current morbid obesity due to the in-service aggravation of his pre-existing obesity?  In explaining the reasoning for the opinion provided, the specialist should address the significance of the 81 pound weight gain during service from entrance to separation versus the 450 pound weight gain occurring after his service discharge.

The rationales for any opinion expressed should be set forth.

3.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative, if any, should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







